UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4838


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ANDREW BYRD, a/k/a Mecca,

                Defendant - Appellant.



Appeal from the United States District Court for the          Middle
District of North Carolina, at Greensboro.      James A.      Beaty,
Jr., Chief District Judge. (1:09-cr-00408-JAB-1)


Submitted:   April 14, 2011                 Decided:   April 27, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Heather Golias, LAW OFFICE OF HEATHER GOLIAS, New Haven,
Connecticut, for Appellant. Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Andrew Byrd pleaded guilty to possession with

intent      to   distribute       marijuana,      in   violation      of    21     U.S.C.

§ 841(a) (2006), and carrying a firearm during and in relation

to   a   drug     trafficking       offense,      in    violation     of    18     U.S.C.

§ 924(c) (2006).         The district court sentenced Byrd to a total

of 262 months of imprisonment, and Byrd now appeals.                              For the

reasons that follow, we affirm.

              Byrd first argues that the district court failed to

comply with Fed. R. Crim. P. 32(i)(3)(B) by failing to rule on

alleged objections Byrd asserted to the factual findings and to

his prior convictions used as a basis for imposition of the

career offender Guidelines in the presentence report (“PSR”).

As   Byrd    failed     to    raise     an   objection    based     on     Rule    32   at

sentencing, we review this issue for plain error.                          See Puckett

v. United States, ___ U.S. ___, ___, 129 S. Ct. 1423, 1428-29

(2009); see also United States v. Cook, 550 F.3d 1292, 1297-98

(10th Cir. 2008) (stating that plain-error review applies where

a defendant fails to make a Rule 32(i)(3)(B) objection in the

district     court).         To   prevail    under     this   standard,     Byrd     must

establish that a clear or obvious error by the district court

affected his substantial rights.                 Puckett, 129 S. Ct. at 1429.

An error affects a defendant’s substantial rights “if the error

affect[s]        the   outcome     of    the     district     court      proceedings.”

                                             2
United    States        v.    Knight,     606     F.3d   171,    178    (4th    Cir.      2010)

(internal quotation marks omitted).                      To satisfy this requirement

in the sentencing context, Byrd “must show that he would have

received a lower sentence had the error not occurred.”                              Id.

              Rule       32(i)(3)(B)       of     the    Federal     Rules     of     Criminal

Procedure requires a district court “-for any disputed portion

of the presentence report or other controverted matter-[to] rule

on the dispute or determine that a ruling is unnecessary either

because the matter will not affect sentencing, or because the

court will not consider the matter in sentencing.”                                    Fed. R.

Crim. P. 32(i)(3)(B); see United States v. Morgan, 942 F.2d 243,

245   (4th     Cir.      1991)    (Rule    32     “clearly      requires      the     district

court    to    make       a   finding      with     respect     to     each    objection      a

defendant raises to facts contained in the [PSR] before it may

rely on the disputed fact in sentencing.”).                          The purpose of the

rule “is to ensure that a record is made as to how the district

court    ruled      on    any    alleged     inaccuracy        in    the    PSR.”         United

States v. Walker, 29 F.3d 908, 911 (4th Cir. 1994).                                   We have

concluded, however, that a district court “need not articulate

[findings]         as    to     disputed     factual       allegations         with       minute

specificity.”            United States v. Bolden, 325 F.3d 471, 497 (4th

Cir. 2003) (internal quotation marks and citation omitted).

              Moreover,         the   district      court      may   make     the     required

finding       by    “expressly        adopt[ing]         the     recommended          findings

                                                3
contained in the presentence report.”                        Morgan, 942 F.2d at 245

(citations omitted).         The court may adopt “the PSR’s findings in

toto”      if   “the    context    of    the       ruling      makes       clear       that   the

district court intended [by the adoption] to rule on each of the

alleged factual inaccuracies.”                Walker, 29 F.3d at 911 (internal

quotation       marks    omitted).           We    have    thoroughly        reviewed         the

record and conclude that the district court did not commit plain

error.

                Byrd next argues that the sentence is procedurally and

substantively          unreasonable.               We     review       a     sentence         for

reasonableness,         applying        an    abuse       of    discretion             standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir.), cert. denied,

130   S.    Ct.   290   (2009).         In    so    doing,     we   first        examine      the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the guidelines as mandatory, failing to consider the

[18   U.S.C.]      § 3553(a)      [(2006)]         factors,     selecting          a    sentence

based      on   clearly   erroneous          facts,     or     failing      to     adequately

explain the chosen sentence . . . .”                      Gall, 552 U.S. at 51.                We

then “‘consider the substantive reasonableness of the sentence

imposed.’”        United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 552 U.S. at 51).                     If the sentence is within

the Guidelines range, we apply a presumption of reasonableness.

                                              4
Rita v. United States, 551 U.S. 338, 346-59 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence).

               Our review of the record leads us to conclude that the

sentence   is     procedurally     and     substantively     reasonable.          The

court    properly        calculated    the     advisory      Guidelines      range,

considered the Guidelines along with the statutory sentencing

factors,   and     explained     the   sentence.       See   United      States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (district court must

conduct an “individualized assessment” of the particular facts

of every sentence, whether the court imposes a sentence above,

below,    or    within    the   guidelines      range).       In    addition,     we

conclude that Byrd has failed to overcome the presumption of

reasonableness we accord his within-Guidelines sentence.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in    the    materials

before   the     court    and   argument     would   not   aid     the   decisional

process.

                                                                           AFFIRMED




                                         5